Citation Nr: 1513329	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent for right foot hammer toes with hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery 

 2. Entitlement to an initial rating greater than 10 percent for left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of scars, moderate osteoarthritis at the left great metartarso-phalangeal joint.
 

REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington. In May 2013, February 2014, and September 2014, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2013, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A copy of the transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary in this appeal so that the Veteran may be scheduled for another VA examination.  The Board has most recently remanded the appeal in September 2014 for a VA opinion on the question of the extent of the Veteran's right and left foot disabilities.  The opinion received in December 2014 was as follows:

It is less likely than not that the Veteran's left and right fifth toes resulted in any moderate, moderately severe and/or severe overall disability because of the minimal biomechanical effect [the] fifth toes play in the gait cycle and stance function, as well as the lack of objective findings consistent with hammertoe deformity, bilateral following surgical intervention and a complicated past medical history that is as least as likely as not nexus to his claimed lower extremity instability and work related problems.

However, the Veteran's service-connected foot disabilities do not consist of the fifth hammertoes on each foot, but rather have several components.  The disabilities in full are:
* right foot hammer toes with hallux rigidus and degenerative joint disease of the right great toe, residual of contusion and surgery 
* left foot 2nd, 3rd, and 4th hammer toes, status post left little toe and 2nd toe surgery with residual of scars, moderate osteoarthritis at the left great metartarso-phalangeal joint

By limiting the opinion as to the degree of disability exhibited by the Veteran to the left and right fifth toes, the December 2014 VA opinion does not consider the overall severity of the effect of the entire service-connected disability for each foot.  Therefore, the Board determines that the Veteran should be afforded another VA examination to assess the current nature and severity of his service-connected right and left foot disabilities.  

In addition, the record reflects that the Veteran receives regular treatment at a VA facility, but the most recent VA treatment record is dated in January 2014.  Therefore, the Board determines that while the appeal is in remand status, up-to-date treatment notes should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment notes for the Veteran dated from January 2014 forward.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for a VA examination of the feet to determine the current severity of his service-connected right and left hammertoe disabilities.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The examiners must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right and left hammertoe disabilities, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A complete rationale for any opinion offered must be provided.  

2. Notify the Veteran that he must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal, including a review of all evidence received since the AOJ's last adjudication of the claims.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



